Citation Nr: 0014442	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome, status post tibial stress 
fracture. 

2.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome, status post tibial stress 
fracture. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983 and from July 1985 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

The veteran filed his claim for increased ratings in May 
1998.  Since that time, he has been examined by VA on three 
occasions.  At his June 1998 examination, he complained of 
knee pain when engaging in various activities; however, 
although the examiner deemed the veteran's ranges of knee 
motion to be normal, he did not provide an assessment of the 
extent of any functional impairment due to pain.  Again, in 
December 1998, the VA examiner failed to provide an 
assessment of functional impairment due to pain, including 
whether there was pain on motion.  In the report of the most 
recent examination of the veteran's knees in December 1999, 
the VA examiner stated that DeLuca orthopedic criteria 1-4 
applied, but to a limited degree.  Such an opinion adds no 
value to the clinical record.

The foregoing examination reports are not adequate for rating 
purposes.  See 38 C.F.R. §§ 4.40 and 4.45 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  Consequently, 
further development is warranted.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claims for 
increased ratings.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file. 

2.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's right and left knee 
patellofemoral pain syndrome, status post 
tibial stress fractures.  All indicated 
studies, including x-ray studies, must be 
performed.  The physician should identify 
all current manifestations of the 
disabilities, including whether the 
veteran manifests subluxation or lateral 
instability with respect to his knees.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also be requested to identify any 
objective evidence of pain.  In reporting 
the results of range of motion testing, 
the examiner should identify the specific 
excursions of motion, if any,  
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  The physician should 
also express an opinion concerning 
whether the service-connected 
disabilities would be productive of 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.  The report must be typed.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  The 
RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and 38 C.F.R. § 4.10 concerning the 
effects of the disabilities on the 
veteran's ability to function under the 
ordinary conditions of daily life, 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202  (1995).  The RO should also consider 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
The RO should consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


